FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                           CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                         LISA M. WEST
  J. WADE BIRDWELL                                  TEL: (817) 884-1900
  DABNEY BASSEL                                                                         GENERAL COUNSEL
  DANA WOMACK                                      FAX: (817) 884-1932                   CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                    www.txcourts.gov/2ndcoa



                                              February 17, 2022

    Criminal District Clerk, Denton County                    Hon. Robert Bruce McFarling
    P.O. Box 2146                                             Judge, 362nd District Court
    Denton, TX 76202-2146                                     Denton County
    * DELIVERED VIA E-MAIL *                                  1450 E. McKinney, Ste. 3431
                                                              Denton, TX 76209
    Hon. David L. Evans                                       * DELIVERED VIA E-MAIL *
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Building                     Kristin R. Brown
    100 N. Calhoun, 4th Floor                                 The Law Office of Kristin R. Brown,
    Fort Worth, TX 76196                                      PLLC
    * DELIVERED VIA E-MAIL *                                  17304 Preston Rd Ste 1250
                                                              Dallas, TX 75252-4632
    Andrea Simmons                                            * DELIVERED VIA E-MAIL *
    Asst. Criminal District Attorney
    1450 E. McKinney, Ste. 3100
    Denton, TX 76202
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-20-00036-CR, 02-20-00037-CR, 02-20-
                     00038-CR
                     Trial Court Case Number:         F17-2958-431, F17-2959-431, F17-2960-431

    Style:           Derrick Walton
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                          FILE COPY

02-20-00036-CR
February 17, 2022
Page 2


                    Respectfully yours,

                    DEBRA SPISAK, CLERK